                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 SECURITIES AND EXCHANGE
 COMMISSION,

                   Plaintiff,                               Case No. 3:12-cv-519-GCM

        v.

 REX VENTURE GROUP, LLC d/b/a
 ZEEKREWARDS.COM, and PAUL BURKS,

                   Defendants.


           NON-PARTY BANCA COMERCIALA VICTORIABANK SA’S
        REPLY BRIEF IN SUPPORT OF ITS OPPOSITION TO RECEIVER’S
      STATEMENT ON THE APPROPRIATE COURSE OF THE PROCEEDINGS
                   AND RENEWED MOTION TO DISMISS

       In its Response in Opposition to Non-Party Banca Comerciala Victoriabank SA

(“Victoriabank”)’s Renewed Motion to Dismiss, the Receiver relies on the same tired arguments

already rejected by the Court in its Order granting Victoriabank’s initial Motion to Dismiss. The

Receiver raises no new allegations, nor does he cite any new authorities in his quest to seek

jurisdiction over a foreign nonparty to the litigation. Victoriabank did not conduct the September

25, 2012 asset transfer in New York (“September 2012 Transfer”) in connection with any Ponzi

scheme; rather, it did so at the behest of its client, Payment World LTD SRL ICS (“PW-Moldova”),

a company independent of Victoriabank. Moreover, it is undisputed the Receiver failed to acquire

jurisdiction in New York prior to the September 2012 Transfer. Even had Victoriabank initiated

or otherwise been complicit in directing the September 2012 Transfer, which Victoriabank

disputes, no jurisdiction over Victoriabank could have attached at that time.            Nor can

Victoriabank’s alleged failure to comply with this Court’s August 17, 2012 Order Freezing and

Preserving Assets (“Freeze Order”) provide a jurisdictional hook. Incontrovertibly, the Receiver



       Case 3:12-cv-00519-GCM Document 701 Filed 10/23/18 Page 1 of 15
failed to domesticate the Freeze Order in Moldova, Victoriabank’s home country. Because the

Freeze Order was not domesticated in Moldova, Victoriabank’s compliance therewith would have

violated Moldovan law, and Victoriabank’s alleged non-compliance therewith is not addressable

through the Court’s contempt power, which is the relief that the Receiver seeks.

       No additional jurisdictional discovery is necessary. The Receiver’s “attenuated” claim of

jurisdiction and “bare allegations in the face of specific denials made by [Victoriabank]” belie the

Receiver’s baseless claim that another round of discovery would be anything more than a fishing

expedition. Rich v. KIS Cal., Inc., 121 F.R.D. 254, 259 (M.D.N.C. 1988). Nor does Victoriabank

request the Court credit purportedly “disputed” evidence in holding that the Receiver has failed to

provide a prima facie showing of jurisdiction. Under that standard, as in the consideration of a

motion to dismiss for failure to state a claim, the Court need not “accept as true unwarranted

inferences, unreasonable conclusions, or arguments” and “need not accept as true any allegations

in the complaint . . . that are directly contradicted by the exhibits.” Muir v. Winston-Salem State

Univ., No. 1:11-cv-282, 2012 U.S. Dist. LEXIS 27861, at *12 (M.D.N.C. Mar. 2, 2012). “The

Court should grant the motion to dismiss if there is no genuine issue as to any material

jurisdictional fact and the jurisdictional defect appears as a matter of law.” Gemini Enters., Inc. v.

WFMY Tele. Corp., 470 F. Supp. 559, 565 n.4 (M.D.N.C. 1979). Because the Receiver’s

allegations are belied by the record evidence the Receiver already presented to the Court, the Court

can dismiss the Receiver’s baseless accusations as untrue.1 And even if the Court were inclined



1
  The Receiver’s reliance on Bell v. Brownie, No. 3:15CV70, 2016 U.S. Dist. LEXIS 13622
(W.D.N.C. Feb. 4, 2016), as supporting the Receiver’s claim for jurisdiction is misplaced. In Bell,
this Court concluded that it could exercise jurisdiction over a defendant to the lawsuit who had
“repeated, consistent and extensive contacts” with North Carolina by “voluntarily and intentionally
sign[ing] up for a scheme stated to be ‘headquartered’ in North Carolina and then [conducting]
daily purposeful interaction with the scheme.” Id. at *11. The Court reasoned that the defendant
was subject to specific jurisdiction because it was “these contacts with North Carolina, including
                                                 2

        Case 3:12-cv-00519-GCM Document 701 Filed 10/23/18 Page 2 of 15
to allow the Receiver another shot at discovery, the Court should direct the Receiver to comply

with the Hague Convention because Victoriabank is a foreign nonparty to the litigation.

       Under the prima facie standard, the Receiver has failed to demonstrate this Court’s

personal jurisdiction over Victoriabank. The Court should rule on Victoriabank’s Renewed

Motion to Dismiss without further discovery and dismiss and deny the Receiver’s Amended

Motion and dissolve the 2016 Freeze Order.2

                                         ARGUMENT

I.     THE RECEIVER HAS FAILED TO MAKE A PRIMA FACIE SHOWING THAT
       THIS COURT HAS JURISDICTION OVER VICTORIABANK.

       A.      The Receiver’s Conclusory Allegations Regarding Victoriabank’s Use of a
               Correspondent Bank Account Do Not Provide a Prima Facie Showing of
               Personal Jurisdiction.

       Specific jurisdiction exists only when the proceeding arises out of Victoriabank’s contacts

with the forum. Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984).

The Receiver asks this Court to exercise jurisdiction over foreign nonparty Victoriabank for the

purposes of a contempt proceeding against Victoriabank, not the alleged Ponzi Scheme

undergirding the lawsuit itself. The Receiver contends Victoriabank is in contempt and violated

this Court’s Freeze Order by transferring funds after receiving notice of the Freeze Order on



the repeated requests and payments of money by and to [the defendant] in and from North Carolina,
which are the genesis of the claims against him in this action.” Id. at *12. Evidence of such
purposeful and repeated conduct—or even allegations thereof—are wholly absent from the
proceeding against Victoriabank.
2
  Contrary to the Receiver’s claim that Victoriabank ignores “the letter and spirit” of the Fourth
Circuit Court of Appeals’ mandate by requesting the Court dismiss the Receiver’s Amended
Motion because the Receiver has failed to make a prima facie showing of the Court’s jurisdiction
over Victoriabank (Doc. 696 at 1), the Court of Appeals remanded for this Court to determine “in
the first instance” whether to apply a prima facie or preponderance of the evidence standard in
conducting a jurisdictional review. SEC v. Receiver for Rex Ventures Grp., LLC, 790 F. App’x
133, 137 (4th Cir. 2018).
                                                3

       Case 3:12-cv-00519-GCM Document 701 Filed 10/23/18 Page 3 of 15
September 18, 2012. Accordingly, the only fund transfer that can give rise to specific jurisdiction

is the September 2012 Transfer through Victoriabank’s correspondent bank account at BNY

Mellon. That transfer does not support a prima facie showing of specific jurisdiction.

               1.      Without a Showing of Victoriabank’s Involvement in the Underlying
                       Conspiracy, Victoriabank’s Use of the Correspondent Bank Account
                       Cannot Give Rise to Personal Jurisdiction.

       Despite the Receiver’s repeated claim that the basis for this Court’s jurisdiction is

Victoriabank’s use of its correspondent bank account in New York, undisputed evidence decisively

refutes the Receiver’s conclusory accusation. Victoriabank did not use its correspondent bank

account in New York to execute the September 2012 Transfer as an active participant of any Ponzi

scheme. Rather, its client, PW-Moldova, initiated the September 25, 2012 transfer of funds. The

Receiver’s own evidence establishes this fact and disproves the Receiver’s allegation otherwise.

(See Wildner Decl., ¶¶ 6, 26.) A bank’s transfer of funds through a correspondent bank account

at the direction of a client cannot subject a foreign bank to personal jurisdiction. See, e.g.,

Daventree Ltd. v. Republic of Azer., 349 F. Supp. 2d 736, 765 (S.D.N.Y. 2004) (granting foreign

bank’s motion to dismiss for lack of personal jurisdiction, reasoning that the bank’s wire transfers

and accepting checks on behalf of a client, including through a correspondent bank account, could

not subject a foreign bank to personal jurisdiction); c.f. Diamond Healthcare of Ohio, Inc. v.

Humility of Mary Health Partners, 229 F.3d 448, 452-53 (4th Cir. 2000) (“The unilateral activity

of those who claim some relationship with a nonresident defendant cannot satisfy the requirement

of contact with the forum State.’” (quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958))).

       The Receiver attempts to sidestep the irrefutable fact that the September 2012 Transfer was

made at the behest of a client by blurring the September 2012 Transfer with conclusory allegations

concerning Victoriabank’s use of the New York correspondent bank account in other transactions.


                                                 4

        Case 3:12-cv-00519-GCM Document 701 Filed 10/23/18 Page 4 of 15
(Doc. 696 at 12-13 (“Victoriabank conducts a significant amount of business . . . through its

BNYM correspondent account” and “the transfer of Receivership funds through the account

following the Freeze Order was not the first time that Victoriabank had used the account to assist

in the Ponzi scheme.”).) But the jurisdictional hook here for the purposes of the contempt

proceeding is the September 2012 Transfer, which alone must be considered for the purposes of

specific jurisdiction.

        The cases relied upon by the Receiver are readily distinguishable from the facts at issue.

Each case cited by the Receiver involves a bank’s repeated use of a correspondent bank account

that evidenced a deliberate, active participation in the conduct underlying the basis of the lawsuit.

In Licci v. Lebanese Canadian Bank, 732 F.3d 161 (2d Cir. 2013), the victims of terrorist acts filed

an action against a defendant foreign bank accused of supporting terrorist organizations by

knowingly and repeatedly permitting the terrorist organization to make transfers through a

correspondent bank account in New York. Similarly, in Rushaid v. Pictet & Cie, 28 N.Y.3d 316

(N.Y. 2016), a foreign bank accused of aiding and abetting customers in laundering money through

its correspondent bank account was found to be subject to jurisdiction in New York based on its

active participation and significant involvement in the unlawful scheme:

        [The foreign bank defendant in Rushaid], it is alleged, had a shared purpose with
        [the customer] – to further [a] kickback scheme – in the same manner the Lebanese
        bank in Licci was alleged to have shared Hizballah’s terrorist goals. Use of a
        correspondent bank account in New York was a deliberate step by clients in both
        cases to move funds central to these shared goals. In neither case was the use of a
        New York correspondent account merely “coincidental.”

Id. at 18 (Garcia, J., concurring). Two justices in the 4-justice majority filed a concurring opinion

making clear that it was this active participation in the allegedly unlawful scheme, similar to the

knowing and repeated conduct by the bank in Licci, that provided sufficient basis under the long-

arm statute to permit jurisdiction over the foreign bank in New York. Id. at 13-18.

                                                 5

        Case 3:12-cv-00519-GCM Document 701 Filed 10/23/18 Page 5 of 15
       The Receiver’s conclusory allegations that Victoriabank was acting as a “willing insider”

and held an “active and significant role” (Doc. 672 at ¶¶ 28, 33) fall well short of a prima facie

showing that the September 2012 Transfer evidences an active participation by Victoriabank or a

“deliberate step” by Victoriabank and PW-Moldova “central” to a “shared goal” to unlawfully

divert receivership assets. The September 2012 Transfer is the only transfer capable of giving rise

to jurisdiction over Victoriabank for the purposes of a contempt proceeding, and the September

2012 Transfer alone cannot possibly constitute the sort of deliberate use of a correspondent account

that warranted the extension of personal jurisdiction over a foreign bank in Rushaid. Even taking

the Receiver’s well-pleaded, non-conclusory allegations as true, no indication exists that the use

of the New York correspondent bank account for the September 2012 Transfer was anything more

than “coincidental.” The Receiver has set forth nothing more than conclusory speculation

indicating that Victoriabank engaged in anything other than “arms length transactions” with PW-

Moldova in the ordinary course of business. Unspam Techs., Inc. v. Chernuk, 716 F.3d 322, 330

(4th Cir. 2013).3

       The Receiver attempts to manufacture jurisdiction by relying on its unfounded speculation

that Alexander Korkin or Vyacheslav Platon controlled Victoriabank such that PW-Moldova’s

decision to initiate the September 2012 Transfer was one and the same with Victoriabank. In

support of its allegations, the Receiver relies on the tenuous accusation by Roman Balanko that

Korkin and Platon informed him that they were shareholders of Victoriabank. Not only is the



3
  The Receiver attempts to distinguish Unspam by claiming that, unlike the speculative conspiracy
accusations underlying the plaintiffs’ jurisdictional theory in Unspam, the Receiver has alleged
that the September 2012 Transfer was executed by Victoriabank through its controlling
shareholder. However, for the reasons discussed infra, the Receiver’s allegation regarding the
controlling shareholder(s) of Victoriabank not only is unfounded, it is belied by the very evidence
the Receiver has collected through discovery.
                                                 6

        Case 3:12-cv-00519-GCM Document 701 Filed 10/23/18 Page 6 of 15
Receiver’s specious claim based entirely on hearsay, but even taken as true, this allegation itself

does not remotely establish that PW-Moldova engaged with Victoriabank in any sort of scheme to

defraud anybody.4 The Receiver requests the Court draw an unreasonable inference that simply

has no basis in fact. Nor can the Receiver rely on indeterminate news articles—which are nothing

more than tabloid fodder and even the Receiver concedes are inadmissible (Doc. 696 at 8)—to

prop up his allegations; rank hearsay challenged for its reliability fails to push the Receiver’s

conclusory allegations across the line to satisfy a prima facie showing.

               2.      At the Time the Receiver Recorded His Order of Appointment in New York,
                       Victoriabank Held No Receivership Assets in New York.

       Nevertheless, even if Victoriabank had “used” a correspondent bank account in New York

to transfer Receivership assets on September 25, 2012, the Receiver cannot establish jurisdiction

over Victoriabank in North Carolina because the Receiver had not recorded his order of

appointment in New York when the transfer occurred. 28 U.S.C. §§ 754 and 1692 allow the

Receiver to acquire nationwide jurisdiction, but those statutes do not grant him nationwide

jurisdiction automatically. The Receiver does not dispute that he did not record his order of

appointment in New York until December 2012, three months after the September 2012 Transfer

occurred. (Doc. 696 at 19; see also Doc. 681 at 14-15.) No Receivership assets were held by

Victoriabank in December 2012 (or later). Personal jurisdiction is determined at the time the action

is filed, but, as discussed above, it is the defendant’s contacts underlying the lawsuit that trigger



4
  The Receiver concedes that Victoriabank is not subject to jurisdiction of this Court based on a
conspiracy theory; rather, he alleges that jurisdiction is “based on Victoriabank’s own actions
instead of the actions of others.” (Doc. 696 at 14.) Thus, by the Receiver’s own admission,
Victoriabank is not subject to jurisdiction based on the September 2012 Transfer unless the
Receiver can set forth a prima facie showing that Victoriabank itself deliberately used its
correspondent bank account as an active participant in a Ponzi scheme at a time when the Receiver
had obtained jurisdiction in New York.
                                                 7

        Case 3:12-cv-00519-GCM Document 701 Filed 10/23/18 Page 7 of 15
specific jurisdiction.5 And when the September 2012 Transfer occurred—the only transfer capable

of giving rise to jurisdiction over Victoriabank for the purposes of the contempt action—the

Receiver had not acquired jurisdiction in New York.

       The Receiver invites the Court to craft new law permitting a Receiver to extend his

jurisdiction retroactively. However, the filing of the order of appointment is the critical “stepping

stone” for the Receiver’s exercise of in rem jurisdiction over receivership assets located in a remote

district, which in turn is the necessary “stepping stone” to in personam jurisdiction. SEC v.

Bilzerian, 378 F.3d 1100, 1103 (D.C. Cir. 2004). The filing of an order of appointment in a remote

district “cannot establish jurisdiction retroactively,” SEC v. Vision Communs., 74 F.3d 287, 291

(D.C. Cir. 1996), and the receiver has offered utterly no reason (much less any extreme

circumstances) as to why his jurisdiction should be extended to New York at the time of the

September 2012 Transfer. Ultimately, the Receiver simply made no effort to comply with 28

U.S.C. § 754 in New York until December 2012.               He cannot exercise jurisdiction over

Victoriabank based on a contact Victoriabank may have had with New York prior to that time.

       B.      The Receiver Has Failed Under Any Standard to Demonstrate that
               Victoriabank’s Alleged Violation of the Freeze Order Gives Rise to Personal
               Jurisdiction.

       Victoriabank never violated the Freeze Order because it was never subject to the Freeze

Order in the first place. It is uncontested that Victoriabank is not a United States citizen and that

the Receiver did not domesticate the Freeze Order in Moldova. The Receiver’s failure to

domesticate the Freeze Order in Moldova is fatal to the exercise of jurisdiction over Victoriabank

on the grounds that it purportedly violated the Freeze Order.



5
 Even so, the Receiver does not allege that any Receivership assets were held by Victoriabank in
New York at the time he initiated the contempt action in 2016.
                                                  8

        Case 3:12-cv-00519-GCM Document 701 Filed 10/23/18 Page 8 of 15
       The Ninth Circuit’s decision in Reebok Int’l v. McLaughlin, 49 F.3d 1387 (9th Cir. 1995),

all but resolves this case.6 Just like the foreign nonparty bank in Reebok that the Ninth Circuit

held was not subject to personal jurisdiction in California because compliance with the United

States freeze order absent domestication would have required the foreign bank to violate the laws

of its own country, id. at 1388-94, Victoriabank is a foreign nonparty bank that is alleged to have

failed to comply with a freeze order that was not domesticated in Moldova. As in Reebok,

Victoriabank’s compliance with the Freeze Order absent its domestication would have caused

Victoriabank to violate Moldovan law.        The Receiver fails to contend otherwise, instead

complaining only that he was never afforded a full opportunity to cross-examine Sergiu Bivol

regarding the statements in Bivol’s Affidavit showing that Victoriabank’s compliance with the

Freeze Order would have violated Moldovan law absent that Order’s domestication.               The

insignificance of the Receiver’s spurious criticisms aside,7 the Receiver has been afforded more

than two years to research Moldovan law or to identify a Moldovan law expert to dispute the

statements made in the Bivol Affidavit. The Receiver has submitted no such rebuttal testimony,

presumably because he has found no such Moldovan law expert who will support the Receiver’s

groundless theory of Moldovan law. The only evidence on the record irrefutably provides that

Victoriabank’s compliance with the Freeze Order would have violated Moldovan law.




6
  Contrary to the Receiver’s insinuation (Doc. 696 at 15), Victoriabank does not rely on Reebok
for the proposition that the use of a correspondent bank account fails to establish personal
jurisdiction. Rather, Reebok demonstrates that the Court has no jurisdiction over Victoriabank, a
nonparty foreign bank, on the basis that Victoriabank purportedly violated the Freeze Order.
7
  For example, the Receiver criticizes the affidavit for failing to address how long it would have
taken to domesticate a United States order in Moldova. (Doc. 696 at 17.) The length of time it
would have taken the Receiver to comply with Moldovan law is irrelevant to determining whether
the Freeze Order was enforceable in Moldova.
                                                9

        Case 3:12-cv-00519-GCM Document 701 Filed 10/23/18 Page 9 of 15
       Rather than submit literally any evidence demonstrating that Victoriabank’s compliance

with the Freeze Order absent its domestication would not have violated Moldovan law, the

Receiver simply attempts to distinguish Reebok by suggesting that the Ninth Circuit’s decision

hinged on the fact that a Luxembourg court has issued an order that in effect mandated non-

compliance with the district court’s freeze order. However, the Ninth Circuit in Reebok found

that, even in the absence of this order from a Luxembourg court, the district court’s freeze order

was not enforceable in Luxembourg because it had never been domesticated in Luxembourg:

       In fact, however, the TRO had no effect in Luxembourg because it was never
       registered there. Unless recognized by the Luxembourg government, foreign
       judgments do not have any force in that country. . . . Without an enforceable order,
       Reebok had no business crying foul over any steps [the foreign nonparty bank] took
       to avoid turning over all of Mr. McLaughlin’s funds immediately upon demand.

Reebok, 49 F.3d at 1392. Rather than comply with Moldovan law to domesticate the Freeze order

and compel Victoriabank’s compliance therewith, the Receiver would turn Moldovan law on its

head by placing the onus on Victoriabank to obtain a Moldovan court order holding the Freeze

Order unenforceable. As established by the unrebutted Bivol Affidavit, the proper procedure for

enforcing a United States freeze order in Moldova requires the party seeking enforcement—the

Receiver—to obtain a court delegation pursuant to Article 465(1) of the Civil Procedure Code of

Moldova. The Receiver did not do so.

       The Receiver trods a familiar path in claiming that Reebok purportedly runs counter to the

“weight of authority,” but the case law on which the Receiver relies is readily distinguishable and

previously has been rejected by the Court. The four cases the Receiver cites holding that U.S.

citizens may be subject to personal jurisdiction for aiding and abetting the violation of a U.S.

court’s order clearly are inapplicable because Victoriabank is not a U.S. citizen. See ClearOne

Communs., Inc. v. Bowers, 651 F.3d 1200, 1215-16 (10th Cir. 2011); SEC v. Homa, 514 F.3d 661,


                                                10

       Case 3:12-cv-00519-GCM Document 701 Filed 10/23/18 Page 10 of 15
674-75 (7th Cir. 2008); United States v. Barnette, 129 F.3d 1179, 1185 n.10 (11th Cir. 1997);

Waffenschmidt v. Mackay, 763 F.2d 711, 714 (5th Cir. 1985). Indeed, in Reebok, the Ninth Circuit

explicitly rejected the plaintiff’s argument that Waffenschmidt established jurisdiction over the

nonparty foreign bank, noting:

       Although Waffenschmidt speaks in expansive terms, it was speaking about the
       authority of district courts within the United States. The court grounded its decision
       on the simple fact that the “mandate of an injunction issued by a federal district
       court runs nationwide. . . .” That being so, the court could hold enjoined parties in
       contempt, no matter in what state they violated the court’s orders.

Reebok, 49 F.3d at 1392 (quoting Waffenschmidt, 763 F.2d at 716). The Court went on to hold

that “the strength of the analysis begins to crumble when a district court seeks to reach out across

the Atlantic in an attempt to impose conflicting duties on another country’s nationals within its

own borders.” Id. at 1392; see also Gucci Am. v. Bank of China, 768 F.3d 122, 137-38 (2d Cir.

2014) (noting that the Court had found no case extending the analysis of Waffenschmidt, ClearOne

Communications, or Homa to a foreign nonparty).

       Contrary to the Receiver’s repetitive claim, the Court is not dealing with a domestic issue.

The Court is dealing with an international issue, whereby the Receiver inappropriately asks the

District Court to “reach out across the Atlantic” and enforce its injunction against “another

country’s nationals within [that country’s] own borders.” The Court recognized this very fact

during the May 3, 2017 hearing on Victoriabank’s Motion to Dismiss, stating that the Receiver’s

reliance on SEC v. Homa is “misplaced” because Homa, unlike here, involved the exercise of

jurisdiction “over U.S. citizens living abroad, not a foreign entity.” (Doc. 601 at 44.)

       The Receiver’s continued reliance on Abi Jaoudi and Azar Trading Corp. v. Cigna

Worldwide Ins. Co., No. 91-6785, 2016 U.S. Dist. LEXIS 95707 (E.D. Pa. July 22, 2016), likewise

is inapposite. Abi Jaoudi is limited to a very specific set of facts not remotely present in this case.


                                                  11

       Case 3:12-cv-00519-GCM Document 701 Filed 10/23/18 Page 11 of 15
In Abi Jaoudi, the court held that it had jurisdiction over nonparty, foreign citizens who were acting

as agents of a foreign corporation that had invoked the court’s jurisdiction in the first place by

filing a prior, related suit in the Eastern District of Pennsylvania. Id. at *4-6, 27-34. As this Court

recognized during the May 3, 2017 hearing, Abi Jaoudi “is of no help to the receiver because of

its unique set of facts not at issue in this case, principally because the foreign entity came and filed

suit in the United States thus choosing the jurisdiction of the Court.” (Doc. 601 at 45.)

        In sum, the Receiver cites no case law at all standing for the proposition that a foreign

nonparty to the litigation may be held in contempt for failing to comply with a United States court

order that was never domesticated in the nonparty’s home country. The Receiver’s reliance on his

allegations regarding Victoriabank’s purported notice of the Freeze Order similarly misses the

mark; even had Victoriabank been put on notice of the Freeze Order prior to the September 2012

Transfer, the Receiver still failed to domesticate the Freeze Order and allow Victoriabank to

comply with the Order without violating Moldovan law. Because Victoriabank’s noncompliance

with the Freeze Order cannot give rise to contempt or personal jurisdiction in the United States

under any standard, this Court should dismiss the Receiver’s Amended Contempt Complaint.8

II.     THE COURT SHOULD REJECT THE RECEIVER’S REQUEST FOR
        ADDITIONAL JURISDICTIONAL DISCOVERY OR, AT A MINIMUM,
        REQUIRE THE RECEIVER TO COMPLY WITH THE HAGUE CONVENTION.

        The Court should deny the Receiver’s request for additional discovery. As highlighted by

the Receiver’s opposition brief, the Receiver’s allegations regarding Victoriabank’s involvement


8
  Although the Receiver does not appear to contend otherwise, Victoriabank is not subject to
general jurisdiction for the reasons provided in its initial brief. (See Doc. 681 at 15-16.) And
contrary to the Receiver’s claim that Victoriabank “does not reprise its meritless ‘due process’
against personal jurisdiction,” (Doc. 696 at 14 n.13), Victoriabank has not forfeited its argument
that the exercise of jurisdiction over Victoriabank would violate due process. Rather, “[i]n
connection with its Renewed Motion, Victoriabank incorporates by reference its prior briefs
submitted to the Court.” (Doc. 681 at 1.)
                                                  12

       Case 3:12-cv-00519-GCM Document 701 Filed 10/23/18 Page 12 of 15
in the September 2012 Transfer are attenuated and based on nothing more than rank hearsay that

Victoriabank has repeatedly denied. Courts regularly deny requests for discovery under similar

circumstances. See, e.g., ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707, 716 (4th

Cir. 2002); Reynolds & Reynolds Holdings, Inc. v. Data Supplies, Inc., 301 F. Supp. 2d 545, 554-

55 (E.D. Va. 2004).

       Even if the Receiver could demonstrate that further jurisdictional discovery would be

anything more than a fishing expedition, courts regularly require that a party comply with the

Hague Convention in propounding discovery to a foreign nonparty. See, e.g., Rich, 121 F.R.D. at

258 (“Compulsory discovery of non-party foreigners may only be accomplished through use of

the Hague Evidence Convention.”). The authorities the Receiver cites fail to suggest otherwise;

each of the cases discussed by the Receiver indicates solely that a court may impose the Federal

Rules of Civil Procedure on a foreign party to the litigation, and not a foreign nonparty. See

Societe Nationale Industrielle Aerospatiale v. United States Distr. Court for S. Dist., 482 U.S. 522,

524-27 (1987); In re Vitamins Antitrust Litig., 120 F. Supp. 2d 45, 48 (D.D.C. 2000). Even so,

those authorities support the application of the Hague Convention, rather than prohibit it.

Moldovan sovereign interest weighs heavily in favor of compliance with the Hague Convention in

this case—discovery under Federal Rules of Civil Procedure requiring Victoriabank to disclose

information related to account activities would force Victoriabank to violate Moldovan law—and

no evidence exists that the Hague Convention procedures would be ineffective, other than the

Receiver’s unfounded allegation that that such procedures purportedly would “delay the discovery

process.” (Doc. 696 at 24.) The Court should deny the Receiver’s request to re-open discovery

or, at a minimum, require the Receiver comply with the Hague Convention in propounding

discovery to Victoriabank, a foreign nonparty to the litigation.


                                                 13

       Case 3:12-cv-00519-GCM Document 701 Filed 10/23/18 Page 13 of 15
                                        CONCLUSION

       For the reasons set forth above and in briefing on Victoriabank’s Motion to Dismiss,

Victoriabank respectfully requests that this Court (1) dismiss and deny the Receiver’s Amended

Motion, on the grounds of lack of personal jurisdiction and failure of the Receiver to effect

appropriate service of process; and (2) dissolve the 2016 Freeze Order, on the grounds that the

Court lacked personal jurisdiction over Victoriabank when it entered that Order, and the Order is

otherwise void.


       Respectfully submitted, this 23th day of October, 2018.




                                          By:     s/ Kiran H. Mehta
                                                Kiran H. Mehta
                                                NC Bar No. 11011
                                                TROUTMAN SANDERS LLP
                                                301 S. College Street, Suite 3400
                                                Charlotte, NC 28202
                                                Telephone: 704.998.4072
                                                Facsimile: 704.998.4051
                                                Email: kiran.mehta@troutman.com

                                                Lindsey B. Mann (Admitted Pro Hac Vice)
                                                Kathleen M. Campbell (Admitted Pro Hac Vice)
                                                TROUTMAN SANDERS LLP
                                                600 Peachtree Street, N.E., Suite 3000
                                                Atlanta, GA 30308-2216
                                                Telephone: 404.885.3000
                                                Facsimile: 404.885.3900
                                                Email: lindsey.mann@troutman.com
                                                        kathleen.campbell@troutman.com

                                          Attorneys for Banca Comerciala Victoriabank, S.A.




                                                14

       Case 3:12-cv-00519-GCM Document 701 Filed 10/23/18 Page 14 of 15
                                 CERTIFICATE OF SERVICE

          I hereby certify that the foregoing Non-Party Banca Comerciala Victoriabank SA’s Reply

Brief in Support of Its Opposition to Receiver’s Statement on the Appropriate Course of

Proceedings and Renewed Motion to Dismiss was electronically filed with the Clerk of Court

using the CM/ECF system, which automatically serves notification of such filing to all counsel of

record.

          This 23th day of October, 2018.



                                                       s/ Kiran H. Mehta
                                                     Kiran H. Mehta
                                                     North Carolina Bar No. 11011




                                                15

          Case 3:12-cv-00519-GCM Document 701 Filed 10/23/18 Page 15 of 15
